



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Disher, 2020 ONCA 710

DATE: 20201109

DOCKET: C68327 and C68459

Feldman, Gillese and Miller
    JJ.A.

DOCKET: C68327

BETWEEN

Her Majesty the Queen

Respondent

and

John Disher

Appellant

DOCKET:C68459

AND BETWEEN

Her Majesty the Queen

Respondent

and

Reana Weaver

Appellant

Jeffery Couse, for the appellant John
    Disher

Leah Gensey, for the appellant Reana
    Weaver

Tanit Gilliam, for the respondent

Heard by videoconference: October 8, 2020

On appeal from the sentences imposed on October
    18, 2019, and December 17, 2019, by Justice James A. Ramsay of the Superior
    Court of Justice.

Gillese J.A
.:

I.

OVERVIEW

[1]

These two sentence appeals arise from events
    that took place on October 18, 2017. That day, police executed a search warrant
    on John Dishers unoccupied hotel room in Welland, Ontario, and seized packets
    containing 42.6 grams of mixed powder substances from a safe in the room. The
    substances included heroin, fentanyl, and derivatives of fentanyl. Carfentanil
    was found in one of the packets. The police also seized 47.5 grams of marijuana,
    two spring-loaded knives, and packaging material consistent with trafficking.

[2]

That evening, the police conducted a traffic
    stop and arrested Mr. Disher and his girlfriend, Reana Weaver. Mr. Disher was seen
    to be throwing baggies out of the car window. The baggies weighed a total of 1.1
    grams and contained a combination of fentanyl and other substances. Mr. Disher
    had in his possession a pair of brass knuckles, a cell phone, and currency
    ($250). He was subject to a weapons prohibition at the time. Ms. Weaver was
    found to have $190 in her purse, along with a baggie containing methamphetamine
    and another baggie containing residue of heroin and cocaine.

[3]

At the time of his arrest, Mr. Disher had been on
    release on recognizance for only two weeks on other drug charges.

[4]

On the first day of trial, Mr. Disher pleaded
    guilty to all charges against him. He was convicted of a number of drug
    offences, possession of the proceeds of crime, possession of a prohibited
    weapon, breach of probation, and breach of recognizance.

[5]

At Mr. Dishers sentencing hearing, the Crown
    asked for a sentence of 12 years imprisonment. The defence sought a sentence in
    the range of five to seven years.

[6]

The sentencing judge found that Mr. Disher was
    the principal actor in the drug trafficking and that the heroin being
    trafficked was adulterated with Schedule I substances that included cocaine,
    fentanyl, analogues of fentanyl, and, in one packet, carfentanil. The
    sentencing judge stated that fentanyl is a particular problem in Welland, where
    the offences took place. He noted that, at Ms. Weavers trial, he heard that
    all heroin sold in Welland is now adulterated with fentanyl. He stated that the
    presence of fentanyl, and especially carfentanil, took the offences outside the
    normal sentencing range for heroin trafficking. The gravity of the offences, coupled
    with Mr. Dishers serious criminal record  which included numerous drug
    trafficking convictions  led the sentencing judge to conclude that the
    sentence fell in the range suggested by the Crown. He sentenced Mr. Disher to
    12 years imprisonment less credit of 7.5 months for pre-trial custody.

[7]

Ms. Weaver, his co-accused, pleaded guilty to possessing
    a controlled substance (the methamphetamine located on her person at the time
    of arrest), breach of recognizance, and two counts of breach of probation. The
    matter went to trial on the balance of the offences.

[8]

Mr. Disher voluntarily testified at Ms. Weavers
    trial as part of her case. He claimed sole ownership of the drugs and weapons.
    His evidence was rejected and Ms. Weaver was convicted of the offences before
    the court.

[9]

At the time of the offences, Ms. Weaver was 22
    years old and had had minimal involvement with the criminal justice system
    having received a conditional discharge and two years probation in 2016 for
    drug offences. She was also prohibited from associating with Mr. Disher. By the
    time the matter reached sentencing, she was 24 years old.

[10]

At Ms. Weavers sentencing hearing, the Crown sought
    a custodial sentence of eight years and the defence sought a custodial sentence
    of two years. She was sentenced to seven years imprisonment less credit of six
    months for pre-trial custody.

[11]

Mr. Disher and Ms. Weaver both apply for leave to
    appeal against sentence. If this court grants leave and allows his appeal, Mr.
    Disher asks that it substitute a sentence of eight years imprisonment. Ms.
    Weaver asks that her appeal be allowed and a sentence of four years
    imprisonment be substituted.

[12]

For the reasons that follow, I would grant leave
    and allow both appeals.

II.

THE GOVERNING LEGAL PRINCIPLES

[13]

Pursuant to
R. v. Lacasse
, 2015 SCC 64,
    [2015] 3 S.C.R. 1089, the following legal principles govern sentence appeals.

[14]

Sentencing judges are in the best position to
    determine just and appropriate sentences. Therefore, as an appellate court,
    this court must show considerable deference to the sentences imposed by trial
    courts. Appellate interference is warranted in only two situations. First,
    where the sentencing judge commits an error in principle, fails to consider a
    relevant factor, or erroneously considers an aggravating or mitigating factor,
    and the error had an impact on the sentence (
Lacasse
,
at para.
    44). Second, where the sentence imposed is demonstrably unfit (
Lacasse
,
at para. 51). In both situations, the appellate court may set aside the
    sentence and conduct its own analysis to determine a fit sentence in all the
    circumstances.

III.

MR. DISHERS SENTENCE APPEAL

A.

The Issues

[15]

Mr. Disher acknowledges that deterrence and
    denunciation are the primary sentencing objectives for the offences for which
    he was sentenced and does not dispute the aggravating factors identified by the
    sentencing judge. He submits, however, that:

a.

the sentencing judge erred in unreasonably discounting the
    mitigating factor of his rehabilitative efforts while in custody awaiting trial;
    failing to consider his prospects for rehabilitation; and rejecting undisputed
    facts in his pre-sentence report without affording counsel the opportunity to
    make submissions; and

b.

12 years imprisonment is a demonstrably unfit sentence.

B.

Analysis

[16]

I accept that the sentencing judge erred by
    failing to consider Mr. Dishers rehabilitative prospects. As that error
    necessarily impacted on the length of the sentence imposed, I would allow his
    appeal on that basis.

The Complaints
    in the First Ground of Appeal

[17]

I begin by considering the three complaints Mr.
    Disher makes on the first ground of appeal.

[18]

Mr. Dishers first complaint is that the
    sentencing judge unreasonably discounted his rehabilitative attempts while in
    custody. By rehabilitative attempts, Mr. Disher is referring to the numerous
    programs he took while in custody awaiting trial on these offences. Those
    programs include, among others, the successful completion of: Planning for
    discharge; Discovery of areas of growth; Exploration of family life dynamics;
    and two sessions of the four-part Celebrate Recovery program.

[19]

The sentencing judge listed the programs Mr.
    Disher had taken while in prison and stated, None of this has deterred him
    from or is likely to deter him from drug trafficking by itself. Respectfully,
    the conclusion that the programs had not deterred Mr. Disher from trafficking reflects
    a misapprehension of the evidence. Mr. Disher took the programs after the
    offences had been committed and while he was in prison awaiting trial. Therefore,
    the programs could not have had an impact on his commission of the offences for
    which he was being sentenced. The real question for the sentencing judge was
    whether the programs Mr. Disher completed might assist in his rehabilitation
    going forward.

[20]

In my view, the answer to that question is
    yes: the programs might have a mitigating effect on Mr. Dishers rehabilitation.
    The pre-sentence report discussed Mr. Dishers estrangement from his family and
    the role that may have played in his lifestyle choices. One program that he
    completed explored family dynamics and might assist him in coming to grip with
    those issues. More significantly, in my view, are the programs that Mr. Disher completed
    that may assist with his drug addiction. While in custody, he completed the
    Celebrate Recovery program not once but twice. This is a positive step in dealing
    with his addiction. Further, Mr. Disher has struggled to find employment in the
    past and some of the programs he took should assist him in finding and
    maintaining employment on release from custody.

[21]

Mr. Dishers second complaint is that the
    sentencing judge failed to address his rehabilitative potential. The Crown submits
    that the sentencing judge was addressing rehabilitation when he described Mr.
    Disher as a hardened, long-time, street-level drug trafficker who had not
    been deterred by reformatory and the equivalent of penitentiary sentences (the
    Statement).

[22]

I do not accept the Crowns submission. Section
    718 of the
Criminal Code

states that, The fundamental purpose
    of sentencing is to protect society and to contribute  to respect for the law
    and the maintenance of a just, peaceful and safe society by imposing just
    sanctions that have one or more of six specified objectives.  Deterring the
    offender and assisting in rehabilitating offenders are two of those objectives
     and both must be addressed when crafting a just sanction that meets the
    fundamental purpose enunciated in s. 718. In the Statement, the sentencing
    judge is addressing only whether past sentences had fulfilled the objective of
    specific deterrence. Nowhere in his reasons does the sentencing judge expressly
    advert to the rehabilitation objective or consider Mr. Dishers rehabilitative
    prospects.

[23]

Mr. Dishers third complaint relates to the sentencing
    judges treatment of his pre-sentence report (the Report). The Report had
    been prepared in 2019 for a prior sentencing proceeding before the same
    sentencing judge. The sentencing judge said this about the Report:

I have the benefit of a pre-sentence report
    that was prepared in 2019 when apparently I sentenced him to the six months on
    top of his substantial dead time. I treat with caution the self-reported
    factors in this.
Im sure that at this point of time with all his experience
    Mr. Disher knows his way around a pre-sentence report.

He claims a
    rough childhood although when asked for specifics hes not sure of physical
    violence,
but he thinks his stepfather was likely
    threatening. And
he gives as an example that he was required to complete
    multiple household chores at an early age. That does not strike me as abuse.
I think it was rough to the extent that his father left, his mother remarried,
    and I think he was rebellious from day one. [Emphasis added.]

[24]

Mr. Disher submits that these paragraphs show
    two errors on the part of the sentencing judge. First, he contends that because
    the Crown did not dispute the facts in the Report, if the sentencing judge was
    not satisfied with its contents, he should have given counsel the opportunity
    to either adduce additional evidence or make submissions on the reliability of
    the evidence in it. Second, he says that the sentencing judge misapprehended
    the evidence in the Report. The sentencing judges reference to the completion
    of household chores at an early age as an example of abuse ignores the Reports
    recounting of repeated physical assaults at the hands of his stepfather from
    the time he was a child until he was an adult.

[25]

I accept this submission. The sentencing judge was
    obliged to consider Mr. Dishers rehabilitative potential and the Report ought
    to have played a role in that consideration. His remark that Mr. Disher knows
    his way around a pre-sentence report suggests that he did not accept as
    reliable the information in the Report. As the Crown took no issue with the Report,
    if the sentencing judge was not satisfied with its reliability, at a minimum,
    he should have advised counsel of his concerns so that counsel had an
    opportunity to address them.

[26]

Further, the quoted passage shows that the
    sentencing judge misapprehended Mr. Dishers information about the physical
    abuse he had suffered at the hands of his stepfather. There is nothing in the Report
    to suggest that Mr. Disher was unsure about the physical and emotional abuse he
    had suffered. Nor did Mr. Disher suggest that having to complete household
    chores from an early age was the abusive behaviour that he had endured. To say
    that Mr. Dishers childhood had been rough because his father left, his
    mother remarried, and he had been rebellious from day one, misapprehends the Reports
    recounting of repeated physical and emotional abuse by his stepfather that
    continued until he was an adult.

Imposing a Fit
    Sentence

[27]

Lacasse

is clear: an error in sentencing justifies appellate intervention only
    when it appears that the error had an impact on the sentence (at para. 44). While
    I agree with the sentencing judge that deterrence and denunciation were the primary
    sentencing objectives, it was nonetheless an error to fail to consider Mr.
    Dishers rehabilitative potential. In my view, it appears that the error had an
    impact on the length of sentence imposed. As this court said in
R. v.
    Johnson
, 2012 ONCA 339, 291 O.A.C. 350, at para. 18, albeit in the context
    of consecutive sentences and the totality principle, 
where the ultimate effect
    of the combined sentences is to deprive the offender of any hope of release or
    rehabilitation, the functional value of these sentencing principles meets the
    point of diminishing returns.
Mr. Disher was 34 years
    old at the time of sentencing and had not before spent time in the
    penitentiary. While his prospects for rehabilitation may not have been strong,
    it was important that the sentencing judge consider them and what effect the
    combined sentences would have on his prospects for rehabilitation. Accordingly,
    appellate intervention is justified and it falls to this court to determine a
    fit sentence in all the circumstances.

[28]

The aggravating factors are significant in Mr.
    Dishers case. At the time of sentencing, he had a serious and related criminal
    record that spanned 15 years, without any significant or recent gaps in his
    offending behaviour. Within two weeks of release on recognizance for other trafficking
    charges, he was trafficking in adulterated heroin that contained fentanyl and,
    in one instance, carfentanil  and he was running his business in Welland,
    where fentanyl is a particular problem.

[29]

In terms of mitigating factors, Mr. Disher has a
    long-standing addiction to crystal methamphetamine. He pleaded guilty to the
    offences, although on the first day of trial. Importantly, while Mr. Disher had
    previously been sentenced to the equivalent of penitentiary time, he had never
    actually been to the penitentiary. And, he had demonstrated some rehabilitative
    potential by having chosen to participate in virtually every program available
    to him while he awaited trial, including programs directed at addressing his
    addiction.

[30]

The caselaw on sentences for trafficking in fentanyl
    is still developing. There are only a few such appellate decisions, which I
    discuss below.  I also set out some relevant lower court decisions. Caution in
    considering the caselaw is warranted not just because of its inchoate state but
    also because of the difficulties in comparing quantities of fentanyl given the
    differences between patches, pills and powder. Bearing in mind these notes of caution,
    the caselaw indicates that a sentence of eight years is consistent with that
    received by offenders similarly situated to Mr. Disher, a mid-level recidivist
    trafficker of heroin adulterated with fentanyl.

[31]

The appellant and respondent suggest that the following
    appellate cases warrant consideration:
R. v. Loor
, 2017 ONCA 696,
    [2017] O.J. No. 4628, and the cases of Mr. Loors associates in the trafficking
    ring;
R. v. Lloyd
,
2019 BCCA

128, [2019] B.C.J. No. 631;
    and
R. v. Sidhu
, 2019 ONCA 880, [2019] O.J. No. 5630.

[32]

At para. 50 of
Loor
,
this court
    said that offenders who traffic significant amounts of fentanyl should expect
    to receive significant penitentiary sentences. It upheld a six-year sentence
    for Mr. Loor, a member of a drug-trafficking ring who had trafficked in 45
    fentanyl patches obtained through a forged prescription. Although Mr. Loor was
    a low-level member of the trafficking ring, he played a necessary role in it.
    He had a criminal record that included a prior conviction for trafficking.

[33]

The two higher-ups in the trafficking scheme in
    which Mr. Loor was involved ultimately received sentences of six years and
    eight years respectively. See
R. v. Baks
, 2015 ONCA 560, [2015] O.J.
    No. 3996, supplementary reasons reported at 2015 ONCA 615, reducing a nine-year
    sentence to six years, with five years concurrent allocated to the 20 fentanyl
    trafficking counts and
R. v. Sinclair
, 2016 ONCA 683, [2016] O.J. No.
    4737, reducing a nine-year sentence to eight years.

[34]

In
Lloyd
,
the British Columbia
    Court of Appeal upheld a six-year sentence for an offender found in possession
    of 51.29 grams of heroin mixed with fentanyl. The offences arose from a violent
    incident with the police and included a number of other convictions, including
    for weapons. Mr. Lloyd had ten prior convictions for possession for the purpose
    of trafficking.

[35]

In
Sidhu
, this court upheld a net
    sentence of eight years and two months for an offender who trafficked in
    fentanyl, had a prior, related record, and returned to trafficking shortly after
    being released from custody. The quantity of fentanyl in
Sidhu
was 89
    grams, more than twice that which Mr. Disher had.
[1]


[36]

Lower court cases are also consistent with a sentence
    of eight years. See, for example,
R. v. Baldwin
,
[2018] O.J. No.
    2447 (C.J.) (eight years; quantity of fentanyl was 115.09 grams);
R. v.
    Shevalier
, [2017] O.J. No. 7247 (C.J.) (eight years; quantity of fentanyl
    was 28.13 grams). While the Crown pointed to
R. v. Vezina
, 2017 ONCJ
    775, [2017] O.J. No. 6027, where the offender was sentenced to 12 years less
    pre-trial custody, I do not see it as particularly helpful because the offender
    in
Vezina

had 204.49 grams of a blend of heroin and fentanyl
    for the purposes of trafficking  approximately five times the amount Mr.
    Disher possessed.

[37]

Accordingly, I would sentence Mr. Disher to eight
    years imprisonment less 7.5 months credit for pre-trial custody.

[38]

In light of my conclusion on the first ground of
    appeal, it is unnecessary to consider the second ground.

IV.

MS. WEAVERS SENTENCE APPEAL

A.

The Pre-Sentence Report

[39]

Ms. Weaver was 22 years old at the time of the
    offences and 24 at the time of sentencing. A pre-sentence report was prepared
    for the sentencing hearing (the Report), in consultation with Ms. Weaver, her
    paternal grandmother, her brother, and the operations manager for the Segue
    Opioid Addiction Methadone Clinic. The Report contained the following
    information.

[40]

Ms. Weaver was born in Victoria, British
    Columbia. She identifies as M
é
tis.
    Ms. Weaver was placed in the care of her paternal grandparents in Hamilton, Ontario,
    from the age of one to twelve or thirteen
[2]
because of her parents substance abuse and involvement with criminal activity.
    She had two biological siblings who were also raised by her paternal
    grandparents. Her younger sister died of an accidental drug overdose in June
    2018.

[41]

Ms. Weavers childhood and formative years were
    difficult. Her grandfather was an alcoholic and she witnessed domestic violence
    in the home. At the age of 12, she went to live with a paternal aunt and
    cousins for two years. She then lived with her biological father for one year,
    during which she became involved with illicit drug use. By the age of 17, she
    was living on her own and working periodically.

[42]

Ms. Weavers grandmother identified that Ms.
    Weaver was fifth-generation Indigenous. She herself had not gone to a
    residential school and neither she nor Ms. Weaver were raised in an Indigenous
    community.

[43]

Ms. Weaver has a grade 11 education and is one
    credit short of obtaining her Ontario Secondary School Diploma. In relation to
    the missing credit, she explained that due to her illicit drug use, she missed
    an exam. While she had received letters of acceptance from two local
    universities, her admission to post-secondary education was compromised as a
    result.

[44]

Ms. Weaver worked in various capacities in the
    service industry from the ages of 16 to 19 but, at the time of the offences,
    she had been unemployed for three years. She expressed interest in securing and
    maintaining employment.

[45]

In 2016, Ms. Weaver was convicted of drug and
    weapon-related offences for which she received a conditional discharge and two
    years probation. At the time of the offences in question, she was bound by a probation
    order that prohibited her from associating with Mr. Disher.

[46]

Ms. Weaver began using ecstasy and cocaine at age
    15. She refrained from drug use between the ages of 16 and 18 and then began
    using drugs again. For the following six years, she used prescription pills,
    hydromorphone, heroin, and crystal methamphetamine on a daily basis.

[47]

Ms. Weaver reported that she had refrained from
    illicit drug use for the preceding five months and had been participating in a
    methadone program prior to her admission into custody. Her participation was
    verified by the operations manager of the clinic Ms. Weaver attended. The
    operations manager also confirmed that Ms. Weaver had attended the clinic once
    per week to see her physician and once or twice per week to provide a urine
    sample. Ms. Weaver stated that she was willing to attend, and participate in, a
    residential drug-treatment program for a six-month period.

[48]

Following her conviction, Ms. Weaver accepted
    responsibility for her part in the offences, apologized, and expressed remorse.

B.

Reasons for Sentence

[49]

After hearing from the parties at the sentencing
    hearing, the sentencing judge gave a short oral ruling from the bench. He
    listed the offences for which Ms. Weaver had been convicted and gave a
    one-paragraph summary of the circumstances in which they were committed. He
    then gave reasons for sentence of approximately two and a half pages in length.

[50]

The points contained in the reasons for sentence
    are as follows.

·

At the time of sentencing, Ms. Weaver was 24
    years of age, identified as Metis, and was fifth generation Indigenous. Her
    ancestors had not been in residential schools.

·

Ms. Weaver had a rough childhood, told the
    author of the pre-sentence report that she had not used heroin in five months,
    and was amenable to long-term residential rehabilitation.

·

Ms. Weaver was jointly in possession of the
    items in question with Mr. Disher, who was the main actor in the business. She was
    a necessary participant in the business.

·

Heroin is a dangerous drug and essentially all
    heroin sold in Welland is adulterated with fentanyl. The nonmedical use of
    fentanyl is a national crisis and drug users are overdosing in unprecedented
    numbers.

·

The mitigating factors are Ms. Weavers age,
    Indigenous heritage, and heroin addiction.

·

Heroin demands that deterrence be paramount
    and fentanyl and carfentanil do so even more.

·

The breach of recognizance requiring Ms. Weaver to
    stay away from Mr. Disher was serious and flagrant.

[51]

The sentencing judge concluded his reasons with
    the following:

For similar offences involving heroin and
    fentanyl, the provincial judges in Niagara and I have imposed sentences in the
    eight-year range on first offenders or offenders without much of a criminal
    record.

In the circumstances of this particular case
    something like that seems to be about right, subject to a reduction based on
    the offenders Indigenous heritage and taking into account the fact that she is
    an addict.

[52]

He then assigned the sentences for each offence
    to arrive at the equivalent of a seven-year sentence.

C.

The Issues

[53]

Ms. Weaver acknowledges that, in sentencing an
    offender for possession of controlled substances for the purpose of
    trafficking, the sentencing objectives of denunciation and deterrence must play
    a role. However, she contends, the principles of restraint and rehabilitation
    should also have played a significant role in the sentence imposed in this
    case.

[54]

She submits that the sentencing judge erred in:

a.

failing to properly consider the principles of
    restraint and rehabilitation; and

b.

imposing a demonstrably unfit sentence.

D.

Analysis

[55]

I accept Ms. Weavers submission on the first
    issue. As those errors would necessarily impact on the length of the sentence
    imposed, I would allow her appeal on that basis.

[56]

Ms. Weaver was 22 years of age when she
    committed the offences and 24 at the time of sentencing. She had never before
    served a period of incarceration, having received a conditional discharge for
    her convictions for drug and weapon-related offences in 2016. The pre-sentence
    report spoke positively of Ms. Weavers rehabilitative potential. It noted Ms.
    Weavers realistic wishes to apply for post-secondary education and secure
    legitimate employment; the steps she had taken to address her drug addiction, including
    refraining from illicit drug use in the previous five months and a willingness
    to attend a residential treatment program to further address her underlying
    drug addiction; and that she took responsibility for her role in the offences
    and expressed remorse for it. In the circumstances, both the restraint
    principle and rehabilitation were important considerations in fixing the
    appropriate period of incarceration.

[57]

The sentencing judge mentioned Ms. Weavers age,
    her Indigenous heritage, and drug addiction in his reasons. However, he did not
    discuss these matters or indicate what consideration he might have given them
    in determining the length of the sentence. In arriving at a sentence of seven
    years imprisonment, he simply stated that an eight-year sentence was warranted
    and reduced that by one year based on the offenders Indigenous heritage and
    taking into account the fact that she is an addict.

[58]

Significantly, the sentencing judge made no
    reference in his reasons to the restraint principle or how it was consistent
    with the lengthy penitentiary sentence he imposed on a youthful offender who
    had never previously received a custodial sentence.

[59]

The principle of restraint, as reflected in ss.
    718.2(d) and (e) of the
Criminal Code
, directs that a first period of
    incarceration imposed on a young first offender should be as short as possible,
    while giving adequate weight to the principles of general deterrence and denunciation:
R. v. Rocchetta
, 2016 ONCA 577, [2016] O.J. No. 3871, at para. 35. As
    s. 718.2(e) specifically directs, while the restraint principle should be
    considered for all offenders, particular attention should be given to the
    circumstances of Aboriginal offenders, a class of offenders to which Ms. Weaver
    belongs. Sentencing judges are to give effect to the principles in s. 718.2(e) even
    where the offence is serious and the sentence involves imprisonment:
R. v.
    Batisse
,

2009 ONCA 114, [2009] O.J. No. 452, at para. 36.

[60]

Nor did the sentencing judge address Ms.
    Weavers rehabilitative prospects. He stated that deterrence was the paramount
    sentencing consideration, given the seriousness of the substances being
    trafficked. While I agree that general deterrence and denunciation are important
    factors to be considered in a case such as this, it is an error to fail to
    consider individual deterrence and rehabilitation, especially when sentencing a
    first offender:
Batisse
, at para. 34;
R. v. Thurairajah
, 2008
    ONCA 91, at para. 41; and
R. v. Mohenu
, 2019 ONCA 291, [2019] O.J. No.
    2003, at paras. 12-13.

[61]

The sentencing judges failure to consider the
    principles of restraint and rehabilitation necessarily impacted materially the
    length of the jail term he imposed. Accordingly, appellant intervention is
    justified:
Lacasse
,
at paras. 43-44.

[62]

The caselaw indicates that a sentence of four
    years is consistent with sentences for offenders similarly situated to Ms. Weaver,
    including in communities where fentanyl is prevalent and a serious problem.
    See, for example,
R. v. Gagnon
, 2017 ONSC 7470, [2017] O.J. No. 6535 (four
    years less pre-trial custody) and the sentence of imposed on the co-accused Ms.
    Clark in
Shevalier

(four years less pre-trial custody).

[63]

Accordingly, I would impose a sentence of four
    years in prison less credit of six months for time served in pre-trial custody.

[64]

In light of my conclusion on the first ground of
    appeal, it is unnecessary to consider the second ground.

DISPOSITION

[65]

I would grant both Mr. Disher and Ms. Weaver
    leave to appeal sentence.

[66]

For the reasons given, I would allow Mr.
    Dishers appeal and substitute a sentence of eight years imprisonment less
    credit of 7.5 months for pre-trial custody. I would allow Ms. Weavers appeal
    and substitute a sentence of four years imprisonment less credit of six months
    for pre-trial custody.

Released: November 9, 2020 (K.F.)

E.E. Gillese
    J.A.

I agree. K.
    Feldman J.A.

I agree.
    B.W. Miller J.A.





[1]

This courts reasons in
Sidhu

do not refer to the quantity of fentanyl which Mr. Sidhu
    was found to have in his possession. The sentencing judge at first instance, in
    unreported reasons, refers to both 89 and 89.5 grams of fentanyl.



[2]

The record is unclear on whether she was 12 or 13 when she
    left her grandparents home and went to live with her paternal aunt and
    cousins.


